United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-4210
                                    ___________

Ardaith Eitel,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
AS Mid-America, Inc., doing business *
as American Signature,                *      [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: June 12, 1998
                                  Filed: June 30, 1998
                                   ___________

Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            __________

PER CURIAM.

        AS Mid-America, Inc. (Mid-America) terminated Ardaith Eitel's employment
after she was discovered asleep during work hours at Mid-America's printing plant in
Lincoln, Nebraska. Eitel subsequently brought this suit against Mid-America, alleging
retaliatory discharge and a hostile workplace theory of sexual harassment. The district
court1 granted summary judgment against Eitel on her retaliation claim because Eitel


      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
was terminated before she complained about the sexual harassment, and granted
summary judgment against Eitel on her sexual harassment claim because Eitel failed
to allege facts showing that sexual harassment had created a hostile workplace. Having
reviewed this matter de novo, we agree with the district court's appraisal of the record
and its statement of law. Because a published opinion would offer little precedential
value, we affirm on the basis of the district court's opinion. See 8th Cir. R. 47B.

      A true copy.


             Attest:


                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-